 

fir

UNITED STATRS PISERICI
EASTERN DIS ERICHAOE

  

UNITED STATES OF AMERICA, “NOV 12 py, 0
Plains OO GM &. DRIES .
Vv. Case No. 1 9 -CR- 1 9 /

KARON K. CARTER,

Defendant. [Title 18, United States Code, Section 641]

 

INFORMATION

 

THE UNITED STATES ATTORNEY CHARGES THAT:
On or about October 30, 2015, in the State and Eastern District of Wisconsin,
KARON K. CARTER
knowingly and willfully converted to her own use money belonging to the United States and a
department and agency thereof, namely Social Security Title XVI Supplemental Security Income
benefits in the amount of approximately $733.

In violation of Title 18, United States Code, Section 641.

Kb Vbybe.

MATTHEW D. KRUEGER
United States Attorney

Date: [2//

Case 2:19-cr-00197-LA Filed 11/12/19 Page 1of1 Document 1

 

 

 

 

 

 
